DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 13, 18 and 22 have been amended and claims 17 and 19 have been canceled as requested in the amendment filed April 25, 2022.  Following the amendment, claims 1-16, 18 and 20-22 are pending in the present application.

2.	Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 19, 2021.

3.	Although applicant requested that the Examiner accept the drawing filed on October 2, 2020, it does not appear that these are replacement drawings, but rather they are original drawings filed as part of the translated patent application. A filing receipt acknowledging the filing of the application was mailed by the Office on February 18, 2021. 

4.	Claims 13-16, 18 and 20-22 are under examination in the current office action.

Information Disclosure Statement
5.	The information disclosure statement (IDS) filed 05/05/2022 has been considered and the reference(s) therein is/are of record.


Withdrawn Claim Rejections
6.	The rejection of claim 22 under 35 U.S.C. 102(a)(1) as being anticipated by Spillantini et al. (PNAS, 1990, 87, 3947-3951), as set forth at section 8 of the previous office action, is withdrawn in view of applicant’s amendment to the claim. In particular, Spillantini does not teach that the antibody that recognizes an N-terminal of the target polypeptide is a monoclonal antibody as now required by the claim.

Maintained and New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 13-16, 18 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This written description rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see section 6 of the 12/24/2021 Office action) and therefore will not be fully reiterated here. In brief, the claimed methods encompass the use of a genus of functionally-claimed “antigen affinity substances”, which genus is highly structurally diverse and not adequately described by the application as filed.  Accordingly, the skilled artisan would not have recognized that applicant was in possession of the vast genus of functionally-recited substances encompassed by the claimed invention.
Response to Arguments
8.	Applicant argues that the rejection focused on only two monoclonal antibodies, 6E10 and 4G8, as used in Example B4. However, applicant points to paragraphs [0150] to [0155] to state that in the case where the target polypeptide is A1-40, the 4G8 monoclonal antibody (mAb), which epitope is A18-22, was used to improve the reactivity of the sandwich ELISA for A1-40.  In the case where the target polypeptide is APP669-711, applicant notes, each of mAbs 4G8 (epitope: A18-22), 6E10 (epitope: A3-8), BAM90.1 (epitope: A20-23) and NAB228 (epitope: A1-11), when used as an antigen affinity substance, improved the reactivity of the sandwich ELISA for APP669-711 (see Example B3).  Applicant thus argues that the Office’s characterization of 4G8 being a single species of an “antigen affinity substance” is therefore incorrect. 
	Applicant asserts that the descriptions of Examples B1 to B4 demonstrate that addition of an antibody capable of binding to a target polypeptide, such as APP669-711 and A1-40, can improve the reactivity of sandwich ELISA for each target polypeptide. Therefore, applicant argues, the skilled artisan can select an antibody as an antigen affinity substance “whose epitope exists in a portion that is kept away in some space distance from an epitope to be recognized by an antibody used in a sandwich ELISA for a target polypeptide.”
9.	Applicant’s arguments have been considered but are not persuasive.  Contrary to applicant’s arguments, the rejection of record did not focus solely on the two anti-amyloid mAbs 6E10 and 4G8, but also discussed the specification’s disclosure of three other antigen affinity substances that bind to amyloid-beta (A): IA5 (a peptide), D3 (a peptide), and NH2-D-Trp-Aib-OH (a peptide). As discussed in applicant’s response, the antibodies 4G8, 6E10, BAM90.1 and NAB228 also serve as antigen affinity substances for detection of APP669-711. Thus, applicant has described a handful of substances (i.e., four antibodies and three peptides) as examples of antigen affinity substances that bind to the A peptide and/or to a fragment of the amyloid precursor protein (APP).
However, this limited number of antibody and peptide species does not support the vast breadth of substances presently encompassed by the claimed invention. Again, the claims are not limited to antibodies or peptides that bind to A or APP, but broadly encompass any substance capable of binding to an “intermediate portion” of any target polypeptide (which itself is another genus of molecules). In other words, the claimed method comprises the use of a genus of substances that are capable of binding a genus of target polypeptides.  The limited disclosure within the specification of the several A/APP binding species therefore is not sufficient to support the structurally diverse genus presently claimed. 
	Regardless, even for the A peptide, the genus of claimed antigen affinity substances is not adequately described. The point of comparing the 4G8 and 6E10 antibodies exemplified in the examples, as acknowledged by applicant, is to show that while the 6E10 antibody may serve as an antigen affinity substance to enhance the ELISA of the 669-711APP polypeptide, due to steric hindrance it does not provide enhancement of reactivity in the A1-40 sandwich ELISA. Thus, the capacity to serve as an antigen affinity substance may depend not only on the N- and C-terminal antibodies being used in the assay, but also upon the structure of the target polypeptide being assayed, as evidenced by the fact that the same molecule (6E10) may not qualify as an antigen affinity for two different, but highly similar, target polypeptides.  The genus of substances is therefore highly variable as the structures of the substances and their binding capacity/epitopes are dependent upon potentially limitless combinations of assay components (i.e., the antibodies and the target polypeptides).
	As noted previously, the skilled artisan cannot envision the detailed chemical structure of the encompassed claimed molecules which have the ability to function as an antigen affinity substance and be capable of binding to and modifying the conformation of a target polypeptide, without further testing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification. See Fiers v. Revel., 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  Accordingly, the full breadth of the claims does not meet the written description requirements, and the rejection is maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 13-16, 18 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siemens Healthcare Diagnostics, Inc. (WO 2015/148479 A1; of record; hereinafter “Siemens”). The rejection
The basis of this rejection has been set forth previously (see section 7 of the 12/24/2021 Office action) and therefore will not be fully reiterated here.  In brief, Siemens teaches an immunoassay that utilizes three antibodies (or binding partners) that specifically bind a target antigen (see [0013], [0052] and [0062]). The assay system is a chemiluminescent immunoassay that comprises at least three components: a first antibody that binds to a first epitope of the analyte, a second antibody that binds to a second epitope of the analyte, and a third antibody that is a capture antibody and binds to a third epitope of the analyte that does not overlap with the first and second epitopes (see [0062]). Siemens teaches that the first, second, and third epitopes may all be linear epitopes and thus recognize linear portions of the amino acid sequence of the analyte (see [0063]).  
In particular, Siemens teaches that the three antibodies within the immunoassay bind to three different epitopes of the amino acid sequence of the target polypeptide (in this case, the target polypeptide is cTnl). See Example 5 at [000132].  As shown in Fig. 4, the first antibody binds to an epitope within an N-terminal region of the polypeptide (region A), the second antibody binds to an epitope within a C-terminal region of the polypeptide (region F), and the third antibody (i.e., the antigen affinity substance) binds to an epitope within a mid-region of the polypeptide (region B).  The components as taught by Siemens thus meet the limitations of the presently claimed invention.
Response to Arguments
11.	In the response filed April 25, 2022, applicant argues that “the first antibody [of Siemens] does not recognize the N-terminal of cTnl but recognizes amino acid residues from 11th to 28th of cTnl, and the second antibody does not recognize the C-terminal of cTnl but recognizes amino acid residues from 189th to 196th of cTnl” (emphasis in original). Applicant thus argues that the reference does not disclose the features as recited in currently amended claim 13 with respect to the first and second antibodies.
12.	Applicant’s arguments have been considered but are not persuasive. As amended, the claims as written recite that the first antibody “recognizes an N-terminal of the target polypeptide”, and the second antibody “recognizes a C-terminal of the target polypeptide”.  However, in contrast to applicant’s assertions the claims are not limited to antibodies that bind the N-terminal or the C-terminal of the polypeptide, but rather these limitations are given their broadest reasonable interpretation (BRI) of first and second antibodies that recognize an N-terminal region and a C-terminal region of the target polypeptide, respectively. In other words, a first antibody that binds to an epitope within the N-terminal region of the target polypeptide, and a second antibody that binds to an epitope within the C-terminal region of the target polypeptide, as taught by Siemens, meet the BRI of the present claims.  
Note also that the N-terminus and C-terminus of a target polypeptide may vary depending on whether the full-length protein or a fragment thereof is intended as the target polypeptide. The present claims are not limited to a defined polypeptide or its sequence, and therefore “an N-terminal” and “a C-terminal” may broadly encompass any N-terminal region and any C-terminal region of any target polypeptide or fragment thereof. Because the disclosure of Siemens still provides for all elements of the presently claimed invention, the rejection is maintained.

13.	Claim(s) 13-16, 18 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleinschmidt et al. (US 2011/0166035 A1).
	Kleinschmidt et al. teach methods and kits for the detection and diagnosis of a neurodegenerative disorder, such as Alzheimer's disease, which methods and kits detect the biomarker amyloid-beta (A) (see abstract), which is on point to the target polypeptide of present claim 20.  Kleinschmidt teaches that the detection and measurement of A peptides is determined with an initial immunoprecipitation step which isolates A peptides in monomeric as well as oligomeric form, followed by an A specific ELISA (see [0017]). Such teachings address the limitation of a sandwich immunoassay method of claim 13, and wherein the sandwich immunoassay method is an enzyme immunoassay method (EIA) as in present claim 16.
	In particular, Kleinschmidt teaches that the sandwich ELISA for A1-40 or A1-42 may comprise a first antibody recognizing specifically the N-terminus of A1-40 or 1-42, and a second antibody recognizing specifically the C-terminus of A1-40 or 1-42 (see [0254], [0257]-[0258]). Examples of suitable N-terminal specific monoclonal antibodies are listed in paragraph [0259], and examples of suitable C-terminal specific antibodies are given in paragraphs [0260] (for A1-40) and [0261] (for A1-42), which addresses limitations of present claims 13 and 22.  Kleinschmidt further teaches at [0214] that particular antibodies for the immunoprecipitation step can include 266 (epitope A16-24; see [0202]), 4G8 (epitope A17-24; see [0204]), or BAM90.1 (epitope A13-28; see [0199]). Each of these are mid-region antibodies therefore meets the limitation of the presently claimed antigen affinity substance “that acts on an intermediate portion comprising a portion from a fourth residue sit from the N-terminal of the target polypeptide, to a fourth residue site from the C-terminal of the target polypeptide” as in claims 13 and 22, wherein the antigen affinity substance is an antibody as in claim 15, and wherein the antigen affinity substance “does not act on a neighborhood of the N-terminal target polypeptide, and does not act on a neighborhood of the C-terminal of the target polypeptide” as in claim 18.
	Regarding claim 14, the detection method taught by Kleinschmidt comprises first contacting a sample comprising the A peptides with the immunoprecipitation antibody, such as antibody 4G8 (see [0325]) and then performing the sandwich ELISA (i.e., and then the target polypeptide is reacted with the first antibody and the second antibody).
	And finally regarding claim 21, Kleinschmidt discloses that the sample may be blood, serum, plasma, urine, cerebrospinal fluid (CSF), lymph, saliva, sweat, pleural fluid, synovial fluid, tear fluid, bile and pancreas secretion (i.e., a body secreting fluid).

14.	Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia et al. (Arch. Neurol. 2009, 66(2), 190-199).
	Xia et al. teach sandwich immunoassays for detecting monomeric A protein that comprise the use of: an N-terminal-specific monoclonal antibody 3D6 (to A1-5)(i.e., a first antibody is a monoclonal antibody that recognizes an N-terminal of the target polypeptide); C-terminal-specific monoclonal antibodies 2G3 (to A33-40) and 21F12 (to A33-42) (i.e., a second antibody that recognizes a C-terminal of the target polypeptide), and mid-region-specific monoclonal antibody 266 (to A13-28) (i.e., an antigen affinity substance that acts on an intermediate portion comprising a portion from a fourth residue site from the N-terminal of the target polypeptide to a fourth residue site from the C-terminal of the target polypeptide). See “ELISAs and antibodies” at printed page 3. 
Note that the broadest reasonable interpretation (BRI) of the antigen affinity substance is a substance that acts on (or binds) an epitope within a central region of the A peptide, such as within residues 4-39 of the A1-42 peptide, or within residues 4-37 of the A1-40 peptide as defined by the claimed limitations. The 266 mAb binds an epitope (A13-28) that falls within these intermediate portions of the A peptide, and therefore meets the BRI of the presently claimed “antigen affinity substance”.  Thus, Xia teaches immunoassays that comprise all of the elements of the presently recited invention of claim 22.

Conclusion
15.	No claims are allowed.

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649